





AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT
AGREEMENT (this
"Agreement"), dated as of May 1, 2019 (the "Effective Date"), between Albertsons
Companies,
Inc., a Delaware corporation (the "Company"), and Shane Sampson (the
"Executive," and together with the Company, the "Parties").


WHEREAS, the Executive is currently employed by the Company or its affiliate
pursuant to an Amended and Restated Employment Agreement, dated as of August 1,
2017 (the "Prior Employment Agreement"); and


WHEREAS, the Parties desire to amend and restate the Prior Employment Agreement
to set forth the terms and conditions of the Executive's continued employment
with the Company under this Agreement that will supersede the Prior Employment
Agreement.


NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein and other good and valuable consideration, the
Parties agree to the following:


1.Employment and Acceptance. The Company shall continue to employ the Executive,
and the Executive shall accept employment with the Company, subject to the terms
of this Agreement effective on the Effective Date.


2.Term. Subject to earlier termination pursuant to Section 5 of this Agreement,
this Agreement and the employment relationship hereunder shall continue from the
Effective Date until January 30, 2023 (the "Term Date"). As used in this
Agreement, the "Term" shall refer to the period beginning on the Effective Date
and ending on the date the Executive's employment hereunder terminates in
accordance with this Section 2 or Section 5. In the event that the Executive's
employment with the Company terminates (such date, the "Termination Date") prior
to the Term Date, the Company's obligation to continue to pay all base salary,
as adjusted, bonus and other benefits then accrued shall terminate except as may
be provided for in Section 5 of this Agreement.


3.
Duties and Title.



3.1    Title. The Executive shall be employed to render exclusive and full-time
services to the Company and its subsidiaries and affiliates. The Executive shall
serve in the capacity of Executive Vice President & Chief Marketing and
Merchandising Officer.


3.2    Duties. The Executive shall have such authority and responsibilities and
shall perform such executive duties customarily performed by a similarly titled
executive of a company in similar lines of business as the Company, its
subsidiaries and its affiliates or as may be assigned to the Executive by the
Chief Executive Officer of the Company (the "CEO"). The Executive shall devote
all of the Executive's full working-time and best efforts to the performance of
such duties and to the promotion of the business and interests of the Company,
its subsidiaries and its affiliates. Notwithstanding the foregoing, during the




--------------------------------------------------------------------------------




Term, subject to disclosure to, and approval by, the Board of Directors of the
Company (the "Board") or the CEO, the Executive may (a) continue to serve on any
boards of directors upon which the Executive
serves as of the Effective Date, and (b) serve on other corporate, industry,
civic or charitable boards and committees, provided that with respect to (a) and
(b), (x) such activities, in the Board's or CEO's discretion, do not materially
interfere with and are not inconsistent with the Executive's performance of the
Executive's duties under this Agreement and (y) any such entity does not engage
in the "Business" (as defined below).
4.
Compensation and Benefits by the Company.



4.1    Base Salary. During the Term, the Company shall pay to the Executive an
annual base salary of $900,000, payable in accordance with the customary payroll
practices of the Company ("Base Salary"). The Executive shall be entitled to
such increases, if any, in Base Salary as may be determined from time to time by
the Board or the compensation committee of the Board (the "Compensation
Committee").
4.2    Bonuses. During the Term, the Executive shall be eligible to receive a
bonus or bonuses (collectively, the "Bonus") for each fiscal year of the Company
subject to a plan (or plans) established by the Company (the "Bonus Plan") in an
amount determined by the Board (or the Compensation Committee) based upon
achievement of performance measures derived from the business plan presented by
management and approved by the Board (or the Compensation Committee). The target
amount of the Executive's Bonus for each fiscal year shall be 100% of the Base
Salary (the "Target Bonus"). If such performance measures are only partially
achieved or not achieved, the Executive shall only be entitled to such Bonus, if
any, as provided under the applicable Bonus Plan or as otherwise determined in
the sole discretion of the Board (or the Compensation Committee).


4.3    Participation in Employee Benefit Plans. The Executive shall be entitled,
if and to the extent eligible, to participate in all of the applicable benefit
plans of the Company or its affiliates, which may be available to other senior
executives of the Company, on the same terms as such other executives. The
Company or its affiliates may at any time or from time to time amend, modify,
suspend or terminate any employee benefit plan, program or arrangement for any
reason without the Executive's consent if such amendment, modification,
suspension or termination is consistent with the amendment, modification,
suspension or termination for other similarly-situated employees of the Company
and its affiliates.


4.4    Expense Reimbursement. The Executive shall be entitled to receive
reimbursement for all of the Executive's appropriate business expenses incurred
in connection with the Executive's duties under this Agreement in accordance
with the policies of the Company as in effect from time to time, as well as
reimbursement for the costs incurred by the Executive in connection with the
preparation of the Executive's applicable tax returns, up to a maximum of$8,000
annually.
5.
Termination of Employment.





--------------------------------------------------------------------------------




5.1    By the Company for Cause or by the Executive Without Good Reason. If: (i)
the Company terminates the Executive's employment with the Company for "Cause"
(as defmed below); or (ii) the Executive voluntarily terminates the Executive's
employment without "Good Reason" (as defined below), the Executive shall be
entitled to receive the following:
(a)     payment for accrued but unused vacation days, payable m accordance with
Company policy;


(b)    the Executive's accrued but unpaid Base Salary and vested benefits, if
any, through the Termination Date;


(c)    the earned but unpaid portion of any Bonus earned in respect of any
completed performance period prior to the Termination Date; and


(d)    expenses reimbursable under Section 4.4 incurred but not yet reimbursed
to the Executive through the Termination Date (Sections 5.1(a), 5.1(b), 5.1(c)
and 5.l(d), collectively, the "Accrued Benefits").


For the purposes of this Agreement, "Cause" means, as determined by the Board
(or its designee), with respect to conduct during the Executive's employment
with the Company, whether or not committed during the Term, (i) conviction of a
felony by the Executive; (ii) acts of intentional dishonesty by the Executive
resulting or intending to result in personal gain or enrichment at the expense
of the Company, its subsidiaries or its affiliates; (iii) the Executive's
material breach of the Executive's obligations under this Agreement; (iv)
conduct by the Executive in connection with the Executive's duties hereunder
that is fraudulent, unlawful or grossly negligent; (v) engaging in personal
conduct by the Executive (including but not limited to employee harassment or
discrimination, the use or possession at work of any illegal controlled
substance) which seriously discredits or damages the Company, its subsidiaries
or its affiliates;
(vi) contravention of specific lawful direction from the Board or (vii) breach
of the Executive's covenants set forth in Section 6 below before termination of
employment. The Executive shall have fifteen (15) business days after notice
from the Company to cure the deficiency leading to the Cause determination
(except with respect to (i) above), if curable. A termination for "Cause" shall
be effective immediately (or on such other date set forth by the Company).
For the purposes of this Agreement, "Good Reason" means the occurrence of one or
more of the following events (regardless of whether any other reason, other than
Cause, for such termination exists or has occurred): (i) a reduction in the
Executive's Base Salary or Target Bonus, provided that, the Company may at any
time or from time to time amend, modify, suspend or terminate any bonus,
incentive compensation or other benefit plan or program provided to the
Executive for any reason and without the Executive's consent if such
modification, suspension or termination (x) is a result of the underperformance
of the Company under its business plan, or (y) is consistent with an "across the
board" reduction for all senior executives of the Company, and, in each case, is
undertaken in the Board's reasonable business judgment, acting in good faith,
and engaging in fair dealing with the Executive; or (ii) without the Executive's
prior written consent, relocation of the Executive's principal location of work
to any location that is in excess of fifty (50) miles from the location thereof
on the Effective Date.






--------------------------------------------------------------------------------




The Company shall have fifteen (15) business days after receipt from the
Executive of a written notice specifying the deficiency to cure the deficiency
that would result in Good Reason.


5.2    Due to Death or Disability.    If either: (a) the Executive's employment
terminates due to the Executive's death; or (b) the Company terminates the
Executive's
employment with the Company due to the Executive's "Disability" (as defined
below), the Executive or the Executive's beneficiaries (in the case of the
Executive' s death), shall be entitled to receive (i) the Accrued Benefits and
(ii) subject to Section 5.4, a lump sum payment in an amount equal twenty-five
percent to (25%) of the Executive's then Base Salary.


For the purposes of this Agreement, "Disability" means a determination by the
Company in accordance with applicable law that as a result of a physical or
mental injury or illness, the Executive is unable to perform the essential
functions of the Executive's job with or without reasonable accommodation for a
period of (i) ninety (90) consecutive days; or (ii) one hundred eighty (180)
days in any one (1) year period.


The Company shall have no obligation to provide the benefits set forth above
(other than the Accrued Benefits) in the event that the Executive breaches the
provisions of Section 6.


5.3    By the Company Without Cause or By the Executive for Good Reason. If the
Company terminates the Executive' s employment without Cause or the Executive
the Executive voluntarily terminates the Executive's employment for Good Reason,
the Executive shall be entitled to receive the Accrued Benefits and, subject to
Section 5.4:


(a)    a lump sum payment in an amount equal to two hundred percent (200%) of
the sum of (i) the Base Salary, plus (ii) the Target Bonus, each based on the
then Base Salary; and


(b)    reimbursement on a monthly basis of the cost of continuation coverage of
group health coverage (including family coverage) for twelve (12) months:
provided that the Executive elects continuation coverage under a policy, plan,
program or arrangement of the Company or its affiliate pursuant to COBRA. The
twelve (12) month period shall include, and run concurrently with, the maximum
continuation coverage period pursuant to COBRA. If, and to the extent, that any
benefit described in this Section 5.3(c) cannot be paid or provided under any
policy, plan, program or arrangement of the Company, then the Company itself
shall pay or provide for the payment to the Executive, the Executive's
dependents, eligible family members and beneficiaries, of such benefits, along
with, in the case of any benefit described in this Section 5.3(c) which is
subject to tax because it is not or cannot be paid or provided under any such
policy, plan, program or arrangement of the Company, an additional amount such
that after payment by the Executive, or the Executive's dependents, eligible
family members or beneficiaries, as the case may be, of all taxes so imposed,
the recipient retains an amount equal to such taxes. Notwithstanding the
foregoing, benefits under this Section 5.3(c) shall cease when the Executive is
covered under another group health plan.
5.4    Continued Compliance and Release. The Company shall have no obligation to
provide the payments and benefits provided in Section 5.2 and Section 5.3 (other
than the Accrued Benefits) (the "Severance Benefits") in the event (a) the
Executive breaches the provisions of Section 6 of this Agreement and (b) unless
the Executive signs, and does not revoke, a valid release agreement




--------------------------------------------------------------------------------




in a form reasonably acceptable to the Company (the "Release"), not later than
sixty (60) days following the Termination Date. If the Severance Benefits are
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
"Code"), such Severance Benefits shall begin (or be paid, as applicable) on the
first pay period following the date that is sixty (60) days after the
Termination Date. If the Severance Benefits are not otherwise subject to Section
409A of the Code, they shall begin (or be paid, as applicable) on the first pay
period after the Release becomes effective.


5.5    No Mitigation. The obligations of the Company to the Executive which
arise upon the termination of the Executive's employment pursuant to this
Section 5 shall not be subject to mitigation or offset.


5.6    Removal from any Boards and Position. If the Executive's employment is
terminated for any reason under this Agreement, the Executive shall be deemed to
resign (i) if a member, from the Board or board of directors of any subsidiary
or affiliate of the Company or any other board to which the Executive has been
appointed or nominated by or on behalf of the Company and (ii) from any position
with the Company or any subsidiary or affiliate of the Company, including, but
not limited to, as an officer of the Company and any of its subsidiaries.


5.7    Continued Employment Beyond the Expiration of the Term. Unless the
Company and the Executive otherwise agree in writing, continuation of the
Executive's employment with the Company beyond the expiration of the Term shall
be deemed an employment at-will and shall not be deemed to extend any of the
provisions of this Agreement and the Executive's employment may thereafter be
terminated at will by either the Executive or the Company; provided that
Sections 6, 7, 8, 9.7 and 9.12 of this Agreement shall survive any termination
of this Agreement or the termination of the Executive's employment hereunder.


6.
Restrictions and Obligations of the Executive.



6.1
Confidentiality.



(a)    During the course of the Executive's employment by the Company and its
affiliates (prior to, during, and if applicable, after, the Term), the Executive
has had and shall have access to certain trade secrets and confidential
information relating to the Company, its subsidiaries and its affiliates (the
"Protected Parties") which is not readily available from sources outside the
Protected Parties. The confidential and proprietary information and, in any
material respect, trade secrets of the Protected Parties are among their most
valuable assets, including but not limited to, their customer, supplier and
vendor lists, databases, competitive strategies, computer programs, frameworks,
or models, their marketing programs, their sales, financial, marketing, training
and technical information, their product development (and proprietary product
data) and any other information, whether communicated orally, electronically, in
writing or in other tangible forms concerning how the Protected Parties create,
develop, acquire or maintain their products and marketing plans, target their
potential customers and operate their retail and other businesses. The Protected
Parties invested, and continue to invest, considerable amounts of time and money
in their process, technology, know-how, obtaining and developing the goodwill of
their customers, their other external relationships, their data systems and data
bases, and all the information described above (hereinafter collectively
referred to as "Confidential Information"), and any misappropriation or
unauthorized disclosure of Confidential Information in any form would
irreparably harm the Protected Parties. The Executive acknowledges that such
Confidential




--------------------------------------------------------------------------------




Information constitutes valuable, highly confidential, special and unique
property of the Protected Parties. The Executive shall hold in a fiduciary
capacity for the benefit of the Protected Parties all Confidential Information
relating to the Protected Parties and their businesses, which shall have been
obtained by the Executive during the Executive's employment by the Company or
its affiliates and which shall not be or become public knowledge (other than by
acts by the Executive or representatives of the Executive in violation of this
Agreement). Except as required by law or an order of a court or governmental
agency with jurisdiction, the Executive shall not, during the period the
Executive is employed by the Company, its subsidiaries or its affiliates, or at
any time thereafter disclose any Confidential Information, directly or
indirectly, to any person or entity, nor shall the Executive use it in any way,
except in the course of the Executive's employment with, and for the benefit of,
the Protected Parties or to enforce any rights or defend any claims hereunder or
under any other agreement to which the Executive is a party, provided that such
disclosure is relevant to the enforcement of such rights or defense of such
claims and is only disclosed in the formal proceedings related thereto. The
Executive shall take all reasonable steps to safeguard the Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft. The Executive understands and agrees that the Executive shall acquire no
rights to any such Confidential Information.


(b)    All files, records, documents, drawings, specifications, data, computer
programs, evaluation mechanisms and analytics and similar items relating thereto
or to the Business, as well as all customer lists, specific customer
information, compilations of product research and marketing techniques of the
Company and its affiliates, whether prepared by the Executive or otherwise
coming into the Executive's possession, shall remain the exclusive property of
the Company, its subsidiaries and its affiliates, and the Executive shall not
remove any such items from the premises of the Company, its subsidiaries and its
affiliates, except in furtherance of the Executive's duties under any employment
agreement.


(c)    It is understood that while employed by the Company, its subsidiaries or
its affiliates, the Executive shall promptly disclose to it, and assign to it
the Executive's interest in any invention, improvement or discovery made or
conceived by the Executive, either alone or jointly with others, which arises
out of the Executive's employment. At the Company's request and expense, the
Executive shall assist the Company, its subsidiaries and its affiliates during
the period of the Executive's employment by the Company, its subsidiaries and
its affiliates and thereafter in connection with any controversy or legal
proceeding relating to such invention, improvement or discovery and in obtaining
domestic and foreign patent or other protection covering the same.


(d)    As requested by the Company and at the Company's expense, from time to
time and upon the termination of the Executive's employment with the Company for
any reason, the Executive shall promptly deliver to the Company, its
subsidiaries and its affiliates all copies and embodiments, in whatever form, of
all Confidential Information in the Executive's possession or within the
Executive's control (including, but not limited to, memoranda, records, notes,
plans, photographs, manuals, notebooks, documentation, program listings, flow
charts, magnetic media, disks, diskettes, tapes and all other materials
containing any Confidential Information) irrespective of the location or form of
such material. If requested by the Company, the




--------------------------------------------------------------------------------




Executive shall provide the Company with written confirmation that all such
materials have been delivered to the Company as provided herein.
(e)     The Executive understands that nothing contained in this Agreement
limits the Executive's ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (each, a "Government Agency"). The Executive
further understands that this Agreement does not limit the Executive's ability
to communicate with any Government Agency, including to report possible
violations of federal law or regulation or making other disclosures that are
protected under the whistleblower provisions of federal law or regulation, or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company.


(t) This Agreement does not limit the Executive's right to receive an award for
information provided to any Government Agency. The Executive will not be
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (i) is made (x) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (y) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.


6.2    Non-Solicitation or Hire. During the Term and for the. "Restricted
Period" (as defined below) following the termination of the Executive's
employment for any reason, the Executive shall not directly or indirectly
solicit or attempt to solicit or induce, directly or indirectly, (a) any
supplier, vendor or service provider to the Company, its subsidiaries or its
affiliates to terminate, reduce or alter negatively its relationship with the
Company, its subsidiaries or its affiliates or in any manner interfere with any
agreement or contract between the Company, its subsidiaries or its affiliates
and such supplier, vendor or service provider; or (b) any employee of the
Company, its subsidiaries or its affiliates or any person who was an employee of
the Company, its subsidiaries or its affiliates during the twelve (12) month
period immediately prior to the date the Executive's employment terminates to
terminate such employee's employment relationship with the Protected Parties in
order, in either case, to enter into a similar relationship with the Executive,
or any other person or any entity in competition with the Business.


For the purposes of this Agreement, "Restricted Period" means a period equal to
the period of severance under Section 5.3(a).


6.3    Non-Competition. During the Term and for the Restricted Period following
the termination of the Executive's employment (for any reason), the Executive
shall not, whether individually, as a director, manager, member, stockholder,
partner, owner, employee, consultant or agent of any business, or in any other
capacity, other than on behalf of the Company, its subsidiaries or its
affiliates, organize, establish, own, operate, manage, control, engage in,
participate in, invest in, permit the Executive's name to be used by, act as a
consultant or advisor to, render services for (alone or in association with any
person, firm, corporation or business organization), or otherwise assist any
person or entity that engages in or owns, invests in, operates, manages or
controls any venture or enterprise which engages or proposes to engage in any
business conducted by the




--------------------------------------------------------------------------------




Company, its subsidiaries or its affiliates on the Termination Date or within
twelve (12) months of the Executive's termination of employment in the
geographic locations where the Company, its subsidiaries or its affiliates
engage or, to the Executive's knowledge, propose to engage in such business (the
"Business"). Notwithstanding the foregoing, nothing in this Agreement shall
prevent the Executive from owning for passive investment purposes not intended
to circumvent this Agreement, less than five percent (5%) of the publicly traded
common equity securities of any company engaged in the Business (so long as the
Executive has no power to manage, operate, advise, consult with or control the
competing enterprise and no power, alone or in conjunction with other affiliated
parties, to select a director, manager, general partner, or similar governing
official of the competing enterprise other than in connection with the normal
and customary voting powers afforded the Executive in connection with any
permissible equity ownership).


6.4    Property. The Executive acknowledges that all originals and copies of
materials, records and documents generated by the Executive or coming into the
Executive's possession during the Executive's employment by the Company, its
subsidiaries or its affiliates are the sole property of the Company, its
subsidiaries and its affiliates ("Company Property"). During the Term, and at
all times thereafter, the Executive shall not remove, or cause to be removed,
from the premises of the Company, its subsidiaries or its affiliates copies of
any record, file, memorandum, document, computer related information or
equipment, or any other item relating to the business of the Company, its
subsidiaries or its affiliates, except in furtherance of the Executive's duties
under this Agreement. When the Executive's employment with the Company
terminates, or upon request of the Company at any time, the Executive shall
promptly deliver to the Company all copies of Company Property in the
Executive's possession or control.


6.5    Nondisparagement. The Executive agrees that the Executive shall not at
any time (whether during or after the Term) publish or communicate to any person
or entity any "Disparaging" (as defined below) remarks, comments or statements
concerning the Company, Cerberus Capital Management, L.P., their parents,
subsidiaries and affiliates, and their respective present and former members,
partners, directors, officers, shareholders, employees, agents, attorneys,
successors and assigns. " Disparaging" remarks, comments or statements are those
that impugn the character, honesty, integrity or morality or business acumen or
abilities in connection with any aspect of the operation of business of the
individual or entity being disparaged.


7.Remedies; Specific Performance. The Company and the Executive acknowledge and
agree that the Executive's breach or threatened breach of any of the
restrictions set forth in Section 6 shall result in irreparable and continuing
damage to the Protected Parties for which there may be no adequate remedy at law
and that the Protected Parties shall be entitled to equitable relief, including
specific performance and injunctive relief as remedies for any such breach or
threatened or attempted breach. The Executive hereby consents to the grant of an
injunction (temporary or otherwise) against the Executive or the entry of any
other court order against the Executive prohibiting and enjoining the Executive
from violating, or directing the Executive to comply with any provision of
Section 6. The Executive also agrees that such remedies shall be in addition to
any and all remedies, including damages, available to the Protected Parties
against the Executive for such breaches or threatened or attempted breaches. In
addition, without limiting the Protected Parties' remedies for any breach of any
restriction on the Executive set forth in Section 6, except as required by law,
the Executive shall not be entitled to any Severance Benefits if the Executive
has breached the covenants applicable




--------------------------------------------------------------------------------




to the Executive contained in Section 6, the Executive shall immediately return
to the Protected Parties any such Severance Benefits previously received, upon
such a breach, and, in the event of such breach, the Protected Parties shall
have no obligation to pay any of the amounts that remain payable by the Company
under Section 5.3.


8.Indemnification. The Company agrees, to the extent permitted by applicable law
and its organizational documents, to indemnify, defend and hold harmless the
Executive from and against any and all losses, suits, actions, causes of action,
judgments, damages, liabilities, penalties, fines, costs or claims of any kind
or nature ("Indemnified Claim"), including reasonable legal fees and related
costs incurred by the Executive in connection with the preparation for or
defense of any Indemnified Claim, whether or not resulting in any liability, to
which the Executive may become subject or liable or which may be incurred by or
assessed against the Executive, relating to or arising out of the Executive's
employment by the Company or the services to be performed pursuant to this
Agreement. provided that the Company shall only defend, but not indemnify or
hold the Executive harmless, from and against an Indemnified Claim in the event
there is a final, non-appealable, determination that the Executive's liability
with respect to such Indemnified Claim resulted from the Executive's willful
misconduct or gross negligence. The Company's obligations under this section
shall be in addition to any other right, remedy or indemnification which the
Executive may have or be entitled to at common law or otherwise.


9.
Other Provisions.



9.1    Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid or overnight mail and shall be deemed given when
so delivered personally, telegraphed, telexed, or sent by facsimile transmission
or, if mailed, four (4) days after the date of mailing or one (1) day after
overnight mail, as follows:
(a)
If the Company, to:



Albertsons Companies, Inc. Attention: Andrew J. Scoggin Telephone: (208)
395-5785
(b)
If the Executive, to the Executive's home address reflected in the Company's
records.



9.2    Entire Agreement. This Agreement contains the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto, including, without
limitation, the Prior Employment Agreement.


9.3    Limitation on Payments and Benefits. Notwithstanding any provision of
this Agreement to the contrary, if any amount or benefit to be paid or provided
under this Agreement would be an "Excess Parachute Payment," within the meaning
of Section 280G of the Code, but for the application of this sentence, then the
payments and benefits to be paid or provided under this Agreement shall be
reduced to the minimum extent necessary (but in no event to less than zero) so
that no portion of any such payment or benefit, as so reduced, constitutes an
Excess Parachute Payment; provided, however, that the foregoing reduction shall
be made only if and to the extent that such reduction would




--------------------------------------------------------------------------------




result in an increase in the aggregate payment and benefits to be provided,
determined on an after-tax basis (taking into account the excise tax imposed
pursuant to Section 4999 of the Code, any tax imposed by any comparable
provision of state law, and any applicable federal, state and local income and
employment taxes). Whether requested by the Executive or the Company, the
determination of whether any reduction in such payments or benefits to be
provided under this Agreement or otherwise is required pursuant to the preceding
sentence shall be made at the expense of the Company by the Company's
independent accountant. The fact that the Executive's right to payments or
benefits may be reduced by reason of the limitations contained in this Section
9.3 shall not of itself limit or otherwise affect any other rights of the
Executive other than pursuant to this Agreement. In the event that any payment
or benefit intended to be provided under this Agreement or otherwise is required
to be reduced pursuant to this Section 9.3, cash Severance Benefits payable
hereunder shall be reduced first, then other cash payments that qualify as
Excess Parachute Payments payable to the Executive, then non-cash benefits shall
be reduced, as determined by the Company.


9.4    Representations and Warranties by the Executive. The Executive represents
and warrants that the Executive is not a party to or subject to any restrictive
covenants, legal restrictions or other agreements in favor of any entity or
person which would in any way preclude, inhibit, impair or limit the Executive's
ability to perform the Executive's obligations under this Agreement, including,
but not limited to, non-competition agreements, non-solicitation agreements or
confidentiality agreements.


9.5    Waiver and Amendments. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the Parties or, in the
case of a waiver, by the Party waiving compliance. No delay on the part of any
Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.


9.6    Section 409A. The Company and the Executive intend that the payments and
benefits provided for in this Agreement either be exempt from Section 409A of
the Code, or be provided in a manner that complies with Section 409A of the
Code, and any ambiguity herein shall be interpreted so as to be consistent with
the intent of this Section 9.6. Notwithstanding anything contained herein to the
contrary, to the extent that any Severance Benefits constitute "nonqualified
deferred compensation" subject to Section 409A of the Code, all such Severance
Benefits shall be paid or provided only upon the Executive's "separation from
service" within the meaning of Section 409A of the Code and the regulations and
guidance promulgated thereunder (determined after applying the presumptions set
forth in Treas. Reg. Section l.409A­ l(h)(l)). Further, if as of the Executive's
Termination Date, the Executive is a "specified employee" as defined in Section
409A of the Code as determined by the Company in accordance with Section 409A of
the Code, and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent any accelerated or additional tax under Section
409A of the Code, then the Company shall defer the commencement of the payment
of any such payments or benefits hereunder (without any reduction in payments or
benefits ultimately paid or provided to the Executive) until the date that is at
least six (6) months following the Executive's Termination Date (or the earliest
date permitted under Section 409A of the Code), whereupon the Company shall pay
the Executive a lump-sum amount equal to the cumulative amounts that would have
otherwise been previously paid to the Executive under this




--------------------------------------------------------------------------------




Agreement during the period in which such payments or benefits were deferred.
Thereafter, payments shall resume in accordance with this Agreement.
Notwithstanding anything to the contrary in this Agreement, in-kind benefits and
reimbursements provided under this Agreement during any calendar year shall not
affect in-kind benefits or reimbursements to be provided in any other calendar
year, other than an arrangement providing for the reimbursement of medical
expenses referred to in Section 105(b) of the Code, and are not subject to
liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
the Executive and, if timely submitted, reimbursement payments shall be promptly
made to the Executive following such submission, but in no event later than
December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall the Executive be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred. This paragraph shall only apply
to in-kind benefits and reimbursements that would result in taxable compensation
income to the Executive.
Additionally, in the event that following the date hereof the Company or the
Executive reasonably determines that any compensation or benefits payable under
this Agreement may be subject to Section 409A of the Code, the Company and the
Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (x) exempt the compensation and benefits
payable under this Agreement from Section 409A of the Code and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (y) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance.
9.7    Governing Law, Dispute Resolution and Venue. This Agreement shall be
governed and construed in accordance with the laws of the State of Idaho
applicable to agreements made and not to be performed entirely within such
state, without regard to conflicts of laws principles.


9.8    Assignability by the Company and the Executive. This Agreement, and the
rights and obligations hereunder, may not be assigned by the Company or the
Executive without written consent signed by the other Party; provided that the
Company may assign this Agreement to any successor that continues the business
of the Company.


9.9    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.
 
9.10    Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein.


9.11    Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and




--------------------------------------------------------------------------------




shall in no way be affected or impaired or invalidated. The Executive
acknowledges that the restrictive covenants contained in Section 6 are a
condition of this Agreement and are reasonable and valid in temporal scope and
in all other respects.


9.12    Judicial Modification. If any court determines that any of the covenants
in Section 6, or any part of any of them, is invalid or unenforceable, the
remainder of such covenants and parts thereof shall not thereby be affected and
shall be given full effect, without regard to the invalid portion. If any court
determines that any of such covenants, or any part thereof, is invalid or
unenforceable because of the geographic or temporal scope of such provision,
such court shall reduce such scope to the minimum extent necessary to make such
covenants valid and enforceable.


9.13    Tax Withholding. The Company or other payor is authorized to withhold
from any benefit provided or payment due hereunder, the amount of withholding
taxes due any federal, state or local authority in respect of such benefit or
payment and to take such other action as may be necessary in the opinion of the
Board to satisfy all obligations for the payment of such withholding taxes.






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.


 
 
EXECUTIVE
 
 
 
 
 
 
By:
/s/ Shane Sampson
 
 
 
Shane Sampson
 
 
 
 

 
 
ALBERTSONS COMPANIES, INC.
 
 
 
 
 
 
By:
/s/ Vivek Sankaran
 
 
 
Vivek Sankaran
 
 
 
President & Chief Executive Officer





